DETAILED ACTION
1.	The following communication is in response to the documents filed on 11-October-2019.  Claims 1-20 are pending in the application.  The IDS received on the same date has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP 6,622,068  -  which provides a method of optimizing train operation and training in a moving train, including determining the train's conditions and calculating a desired response to the present conditions of the train to achieve a goal. The engineer's response is determined, and the train's conditions resulting from the engineer's response is determined, and may be displayed on the train. The desired response, for example brake and propulsion settings, may be displayed after determining the engineer's response. The engineer is determined to be qualified or not from the comparison of the engineer's response to the desired response to the condition. Access to the locomotive controls may be controlled using a user identification and determining the qualification level of the user. The qualification level can be updated based on the training session.

USP Publication 2012/0259486  -  which describes a system for determining a mismatch between a model for a powered system and the actual behavior of the powered system. The system includes a coupler positioned between adjacent cars of the powered system. The coupler is positioned in a stretched slack state or a bunched slack state based upon the separation of the adjacent cars. The system further includes a controller positioned within the powered system. The controller is configured to determine a mismatch of the model. A method is also provided for determining a mismatch between a model for a powered system and the actual behavior of the powered system. The system also can be used to determine the qualifications of the locomotive operators (engineers). Locomotive operators are expected to follow a set of train handling rules when operating the locomotive and the train, and thus a mismatch notification serves to notify a remote facility (responsible for establishing the train handling rules) of the particular train operator's handling, and to further the education of future locomotive handlers.

USP Publication 2019/0095725  -  which discloses a vehicle perception system for use in a ground based vehicle, such as a locomotive. The vehicle perception system includes a vehicle monitoring system to collect information regarding one of a state of the vehicle and an environment in which the vehicle is operating. A controller is configured to determine one of a condition or an object based on information from the vehicle monitoring system. A response system is configured to generate a warning corresponding to the condition or the object, and presents the warning to an operator via an interface.

2.2	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, reasonably disclose the specific arrangement of elements in the same combination specified in independent claims 1, 10 and 19 for a train control system using machine learning for evaluating train handling.
	The train control system of the present invention, may include a data acquisition hub communicatively connected to one or more databases and a plurality of sensors associated with one or more locomotives, systems, or components of a train, that are configured to acquire real-time and historical configuration, structural, and operational data associated with inputs derived from real time and historical contextual data resulting from a plurality of trains being operated by experienced train engineers, for use as training data.  The experienced engineers have more than a threshold minimum number of hours of experience operating a train with the same or similar types of locomotives as the one or more locomotives under a variety of different conditions and in different geographical areas. A machine learning engine may be configured to receive the training data from the data acquisition hub, including a plurality of first input conditions and a plurality of first response maneuvers associated with the first input conditions. A train learning system uses the training data to generate a second response maneuver based on a second input condition using a learning function including at least one learning parameter. Training the learning system may include providing the training data as an input to the learning function, the learning function being configured to use the at least one learning parameter to generate an output based on the input. The output is then compared to the plurality of first response maneuvers, in order to determine a difference between the output and the plurality of first response maneuvers, wherein the at least one learning parameter is then modified to decrease the difference responsive to the difference being greater than a threshold difference, and encoding the modified learning function as a statistical model of desirable train -4-handling behavior. The machine learning engine may also evaluate train handling behavior of a train engineer operating the train by collecting and analyzing data produced by sensors, including one or more of sensors configured to produce signals indicative of configuration, structural, and operational parameters, and audio or visual recordings of the engineer's behavior during a time when the engineer is operating the train.  The train control system then compares the collected and analyzed data to train handling behavior encoded in the statistical model, and updates a certification of the train engineer based on results of the comparison. 

2.3	There are inventions in the field that provide similar functionality and/or have similar
 features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-9, 11-18 and 20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 10 and 19. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-G on the attached PTO-892 Notice of References Cited:
	Documents A-G define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661